Citation Nr: 9913462	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  96-50 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an increased rating for multiple sclerosis 
with left lower extremity weakness, currently evaluated as 
40 percent disabling.

2. Entitlement to an increased rating for right lower 
extremity weakness due to multiple sclerosis, currently 
evaluated as 40 percent disabling.

3. Entitlement to an increased rating for right upper 
extremity weakness due to multiple sclerosis, currently 
evaluated as 20 percent disabling.

4. Entitlement to an increased rating for left upper 
extremity weakness due to multiple sclerosis, currently 
evaluated as 20 percent disabling.

5. Entitlement to an increased rating for diplopia due to 
multiple sclerosis, currently evaluated as 20 percent 
disabling.

6. Entitlement to an increased rating for impotence due to 
multiple sclerosis, currently evaluated as 20 percent 
disabling.



7. Entitlement to an increased rating for dysarthria due to 
multiple sclerosis, currently evaluated as 10 percent 
disabling.

8. Entitlement to a higher rate of special monthly 
compensation, based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than 26 years, 
prior to his retirement in August 1974.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated in August 1995, the RO, in pertinent part, 
confirmed and continued the evaluations then in effect for 
the disabilities at issue.  Based on the receipt of 
additional evidence, including a Department of Veterans 
Affairs (VA) examination report dated in October 1996, the RO 
increased the evaluation assigned for diplopia from 10 
percent to 20 percent, effective November 1994.  


In an informal hearing presentation dated in January 1999, 
the veteran's representative referred to several claims which 
have not been considered by the RO.  In this regard, he 
requested service connection for residuals of a 
hemorrhoidectomy and arthritis of the lumbar spine.  In 
addition, he argued that the veteran had submitted a notice 
of disagreement with the 40 percent evaluation assigned by 
the RO for neurogenic bladder in the August 1995 rating 
decision.  The Board notes that the representative also 
referred to claims for earlier effective dates for a total 
rating based on individual unemployability due to service-
connected disability and special monthly compensation based 
on loss of use of a creative organ.  Finally, the 
representative raised the issue of entitlement to special 
monthly compensation based on loss of use of the buttocks.  
Since these matters were not developed or certified for 
appeal, they are referred to the RO for appropriate action.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran asserts that increased ratings are warranted for 
his service-connected disabilities.  A review of the record 
shows that VA neurological and urology examinations were 
conducted in October 1996 and August 1997, respectively.  

It does not appear that the veteran's medical records were 
available at the time of the most recent VA examination.  The 
Board also points out that medical records reflecting 
treatment for his service-connected disabilities dated in 
1997 and 1998 have been associated with the claims folder.  
Finally, the Board notes that a medical opinion regarding the 
veteran's condition was procured in January 1999, and 
submitted directly to the Board.  Clearly, the RO has not had 
the opportunity to review this evidence.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, 
inpatient and outpatient, from whom he 
has received treatment for his service-
connected disabilities since 1997.  After 
securing any necessary authorization or 
medical releases, the RO should seek to 
obtain legible copies of all treatment 
records from those sources identified by 
the veteran which have not previously 
been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

2.  The veteran should then be afforded 
VA examinations by specialists in 
neurology, urology and ophthalmology, if 
available, to determine the nature and 
extent of his disabilities.  Any further 
necessary tests should be performed.  Any 
other indicated examination(s) should 
also be provided to the veteran.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations and each examination 
report must be annotated in this regard.  
The criteria under 38 C.F.R. § 4.63 must 
be provided to the neurologist who must 
address its provisions with respect to 
the upper and lower extremity 
disabilities.  Any opinions expressed by 
the examiners as to the nature and extent 
of the veteran's disabilities must be 
accompanied by a complete rationale

3.  The veteran should be afforded a VA 
examination for permanent need for aid 
and attendance.  It is suggested that the 
examiner complete VA Form 21-2680, 
responding to all questions therein, 
including whether the veteran is able to 
feed, dress himself, attend to the wants 
of nature, ambulate outside the home 
without assistance, etc., and, if not, 
what specific disabilities are implicated 
in his inability to perform such self-
care tasks.  The examiner should 
specifically indicate what impact the 
veteran's service-connected disabilities 
have on his inability to perform any of 
these tasks.  

The claims folder should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report should be annotated in 
this regard.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal to 
include application of 38 C.F.R. § 4.63 
where appropriate.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


